DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 07/12/2022 has been entered.  Claims 21, 24, 29-30, and 33-35 have been amended; no claims have been canceled (claims 1-20 were canceled in a previous amendment); and no new claims have been added.  Claims 21-35 remain pending in the application.  The objections to claims 21-35 are withdrawn based on Applicant’s amendments to claims 21, 29 and 33-35.  The objections to the drawings are withdrawn based on Applicants submission of the replacements sheets for FIGs. 14 and 15. 

Response to Arguments
Applicant’s arguments with respect to allowability of claims 21-35 over the art of record have been considered, but are moot in view of the new grounds of rejection set forth herein based on Applicant’s amendments to independent claims 21, 34 and 35.
	In the last two paragraphs of page 10 of Applicant’s Remarks filed on 07/12/2022, Applicant states that independent claims 21, 34 and 35 were amended to recite that if a URLLC-related threshold is not configured, the UL transmission with a high priority is performed without prioritization, not the SL communication.  Examiner notes that contrary to Applicant’s assertions, claims 21, 34 and 35 were not amended to recite that the UL transmission with a high priority is performed without prioritization.  Rather, claims 21, 34 and 35 were amended to recite that if a URLLC-related threshold is not configured, the UL transmission with a high priority is performed.  The claims do not recite “without prioritization.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 23-24, 26 and 34-35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yi et al. (US PG Pub 2020/0396701 A1, hereinafter “Yi”), as supported by provisional application 62/862347 filed on 06/17/2019.  
	Regarding claim 21, Yi teaches a method for performing, by a first apparatus (¶ [0356] wireless device), wireless communication, the method comprising: obtaining a priority value related to a sidelink (SL) communication (¶ [0356] . . . when a priority class of the first sidelink resource pool associated with the sidelink channel is higher than the single priority class threshold {priority class reads on a priority value related to a SL communication}); obtaining information related to a first SL threshold for prioritization between the SL communication and an uplink (UL) transmission (¶ [0356) . . . The one or more RRC messages may comprise the priority class threshold (e.g., a first priority class threshold) {reads on first SL threshold} for a sidelink resource pool. . . . In response to receiving a single priority class threshold (e.g., the first priority class threshold) for a first sidelink resource pool, a wireless device may determine a sidelink channel, via the first sidelink resource pool, may have higher priority over a Uu channel {reads on first SL threshold for prioritization between the SL communication and an uplink (UL) transmission} when a priority class of the first sidelink resource pool associated with the sidelink channel is higher than the single priority class threshold (e.g., the first priority class threshold); based on the UL transmission being related to a high priority and based on a second SL threshold being related to an ultra reliable and low latency communication (URLLC): performing a prioritization between the SL communication and the UL transmission related to URLLC, based on the priority value related to the SL communication and the second SL threshold (¶ [0356] . . . In response to receiving a first priority class threshold and a second priority class threshold for a second sidelink resource pool, a wireless device may determine that a second sidelink, via the second sidelink resource pool, may have a higher priority over a Uu channel . . . when a priority of the Uu channel is a high priority  or associated with a URLLC {reads on based on the UL transmission being related to a high priority} or indicated as a URLLC data class, the priority class of the second sidelink channel is higher than the second priority class threshold; ¶ [0362] discloses that the second priority class threshold is mapped to a priority class associated with URLLC service.  Thus, ¶ [0356] discloses that when the priority of the Uu channel/UL transmission is high, the wireless device prioritizes between the SL communication and the UL transmission related to URLLC by comparing the priority of the SL communication with the second threshold related to URLLC); and performing the prioritized one of the SL communication or the UL transmission (FIG. 29 and the corresponding description illustrate and disclose that the ¶ [0349] . . . The wireless device may transmit the prioritized transmission(s) and drop unprioritized transmission(s) when the wireless device may not support the simultaneous transmission), and further: based on the second SL threshold not being configured, performing the UL transmission (¶ [0356] The second base station may transmit one or more RRC messages comprising a plurality of configuration parameters of the sidelink operation. The one or more RRC messages may comprise . . . a priority class threshold. The one or more RRC messages may comprise the priority class threshold (e.g., a first priority class threshold) for a sidelink resource pool. . . In response to receiving a single priority class threshold (e.g., the first priority class threshold) {interpreted as the second SL threshold not being configured} for a first sidelink resource pool, a wireless device may determine a sidelink channel . . .  may have higher priority over a Uu channel when a priority class of the first sidelink resource pool associated with the sidelink channel is higher than the single priority class threshold (e.g., the first priority class threshold). {Interpreted as conversely, when a single priority class threshold, i.e., the first priority class threshold, is configured, the wireless device will determine a Uu channel has a higher priority over a sidelink channel when a priority class of the first sidelink resource pool associated with the sidelink channel is lower than the single priority class threshold.  Thus, the wireless device will transmit the Uu channel.  See also ¶ [0363] which states “The wireless device may determine that the sidelink channel has a higher priority over the Uu channel in response to a priority class of the sidelink channel is higher than a determined priority class threshold based on a priority class of the Uu channel. For example, the wireless device may determine that the sidelink has a lower priority over the Uu channel otherwise (e.g., the priority class of the sidelink channel is lower than or equal to the determined priority class threshold).”}); based on the UL transmission not being related to a high priority: performing a prioritization between the SL communication and the UL transmission not related to a high priority, based on the priority value related to the SL communication and the first SL threshold (¶ [0356] . . . In response to receiving a first priority class threshold and a second priority class threshold for a second sidelink resource pool, a wireless device may determine that a second sidelink {reads on SL communication}, via the second sidelink resource pool, may have a higher priority over a Uu channel {reads on UL transmission}, wherein the sidelink transmission may be overlapped with the Uu channel in time domain: when a priority of the Uu channel is a low priority {reads on UL transmission not being related to a high priority} or associated with a eMBB or indicated as a normal data class, the priority class of the second sidelink channel is higher {reads on priority value related to the SL communication} than the first priority class threshold); and performing the prioritized one of the SL communication or the UL transmission, wherein the SL communication and the UL transmission overlap in a time domain (¶ [0349] . . . The wireless device may determine whether to prioritize the one or more sidelink transmissions or the one or more uplink transmissions based on a priority threshold configured for a sidelink operation. The wireless device may transmit the prioritized transmission(s) and drop unprioritized transmission(s) when the wireless device may not support the simultaneous transmission.)

	Regarding claim 23, Yi teaches wherein the first SL threshold and the second SL threshold are configured to the first apparatus based on a type of the UL transmission (¶ [0362] In an example, a wireless device may be configured with a first priority class. The wireless device may be configured with a second power priority class. For example, the first priority class threshold may be mapped to a priority class of a Uu uplink channel associated with an eMBB service {reads on type of UL transmission}. For example, the second priority class threshold may be mapped to a priority class . . .  of a Uu uplink channel associated with a URLLC service {reads on type of UL transmission}). 

	Regarding claim 24, Yi teaches wherein the UL transmission related to a high priority is related to URLLC (¶ [0356] . . . when a priority of the Uu channel is a high priority or associated with a URLLC or indicated as a URLLC data class).

	Regarding claim 26, Yi teaches wherein an operation which is not performed among the SL communication or the UL transmission is dropped (¶ [0349] . . . The wireless device may transmit the prioritized transmission(s) and drop unprioritized transmission(s) when the wireless device may not support the simultaneous transmission).

	Regarding claim 34, the claim is interpreted and rejected for the same reason as set forth for claim 21, including a first apparatus (FIG. 3 wireless device 110) comprising: one or more memories (FIG. 3 non-transitory memory 315; ¶ [0214]) storing instructions (FIG. 3 instructions 316); one or more transceivers (FIG. 3 communication interface(s) 310; ¶ [0219]); and one or more processors (FIG. 3 processor(s) 314) connected to the one or more memories and the one or more transceivers.

	Regarding claim 35, the claim is interpreted and rejected for the same reason as set forth for claim 21, including an apparatus configured to control a first user equipment (UE), the apparatus comprising: one or more processors; and one or more memories operably connectable to the one or more processors and storing instructions (¶ [0008]).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yi, in view of Cheng (US PG Pub 2020/0053743 A1, hereinafter “Cheng”), as supported by provisional application 62/716098 filed on 08/08/2018.
	Regarding claim 22, Yi does not explicitly teach wherein the first SL threshold and the second SL threshold are configured to the first apparatus based on a priority index related to the UL transmission.
	In analogous art, Cheng teaches wherein the first SL threshold and the second SL threshold are configured to the first apparatus based on a priority index related to the UL transmission (¶ [0056] If the thresSL-TxPrioritization-NR, the thresSL-TxPrioritization-NR-urllc and the priority indicator of SCI are “4,” “1,” and “3,” respectively, the UE may drop the NR-V2X transmission and perform the NR-URLLC transmission because the value of the priority indicator is larger than the thresSL-TxPrioritization-NR-urllc, but less than the thresSL-TxPrioritization-NR {interpreted as the priority index is that the lower the number value, the higher the priority; thresSL-TxPrioritization-NR-urllc = “1” has the highest priority and is related to the UL transmission}).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yi in order to configure the first and second SL thresholds based on a priority index related to the uplink transmission as taught by Cheng.  One would have been motivated to do so in order to implement power control in a network supporting coexistence of NR-V2X with other radio access technologies such as LTE, thereby enabling prioritization of V2X and LTE transmissions when necessary which minimizes latency for high priority transmissions.  (Cheng ¶¶ [0004], [0006], [0008])

	Regarding claim 27, Yi does not explicitly teach wherein based on the priority value related to the SL communication which is greater than the first SL threshold or the second SL threshold, the UL transmission is performed among the SL communication or the UL transmission.
	In analogous art, Cheng teaches wherein based on the priority value related to the SL communication (¶ [0056] priority indicator of SCI is “3”) which is greater than the first SL threshold (¶ [0056] thresSL-TxPrioritization-NR-urllc is “1”) or the second SL threshold, the UL transmission is performed among the SL communication or the UL transmission (¶ [0056] . . . the UE may drop the NR-V2X transmission and perform the NR-URLLC transmission because the value of the priority indicator is larger than the thresSL-TxPrioritization-NR-urllc . . .)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yi in order to implement the teaching of Cheng.  One would have been motivated to do so in order to implement power control in a network supporting coexistence of NR-V2X with other radio access technologies such as LTE, thereby enabling prioritization of V2X and LTE transmissions when necessary which minimizes latency for high priority transmissions.  (Cheng ¶¶ [0004], [0006], [0008])

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Yi, in view of Lin (US PG Pub 2020/0314915 A1, hereinafter “Lin”), as supported by provisional application 62/825090 filed on March 28, 2019.
	Regarding claim 25, Yi does not explicitly teach wherein the priority value related to the SL communication is determined based on a first logical channel (LCH) related to the SL communication.
	In analogous art, Lin teaches wherein the priority value related to the SL communication is determined based on a first logical channel (LCH) related to the SL communication (¶ [0041] the last two sentences of the paragraph disclose that when determining whether to prioritize sidelink or uplink transmission, priority of traffic for the sidelink logical channel is considered).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yi in order to determine the priority value related to the SL communication based on a LCH related to the SL communication as taught by Lin.  One would have been motivated to do so in order to transmit data of the LCH having the highest priority when resources for SL and UL communications overlap, thereby minimizing latency for high priority transmissions.  (Lin ¶ [0041])

Claims 28-30 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Yi, in view of Wang et al. (US PG Pub 2021/0377963 A1, hereinafter “Wang”).
	Regarding claim 28, Yi does not teach wherein priority related to the UL transmission includes priority related to a packet which is transmitted through the UL transmission.
	In analogous art, Wang teaches wherein priority related to the UL transmission includes priority related to a packet which is transmitted through the UL transmission (¶¶ [0326] and [0290] where feedback information reads on packet).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yi in order for the base station to provide the priority related to the UL transmission to the UE as taught by Wang.  One would have been motivated to do so in order to allocate appropriate transmit power to the prioritized transmission when transmission occurs on a shared carrier, thereby improving transmission quality which increases a user’s quality of experience.  (Wang ¶¶ [0004], [0258])

	Regarding claim 29, Yi does not teach wherein the packet which is transmitted through the UL transmission includes information related to at least one of a physical uplink control channel (PUCCH), a scheduling request (SR), a hybrid automatic repeat request (HARQ) feedback, or channel state information (CSI).
	In analogous art, Wang teaches wherein the packet which is transmitted through the UL transmission includes information related to at least one of a physical uplink control channel (PUCCH) (¶¶ [0326] – [0331] PUCCH), a scheduling request (SR), a hybrid automatic repeat request (HARQ) feedback (¶¶ [0326] – [0331] HARQ feedback transmitted via PUCCH), or channel state information (CSI) (¶¶ [0326] – [0331] CSI feedback transmitted via PUCCH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yi in order to implement the teaching of Wang.  One would have been motivated to do so in order to allocate appropriate transmit power to the prioritized transmission when transmission occurs on a shared carrier, thereby improving transmission quality which increases a user’s quality of experience.  (Wang ¶¶ [0004], [0258])

	Regarding claim 30, Yi does not teach wherein the priority related to the packet which is transmitted through the UL transmission is configured by a base station.
	In analogous art, Wang teaches wherein the priority related to the packet which is transmitted through the UL transmission is configured by a base station (¶ [0326] . . . the network device may indicate a priority of one type of feedback information, and the priorities of the uplink signal and the sidelink signal are determined based on the priority of the feedback information that is indicated by the network device). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yi and Wang in order for the base station to provide the priority related to the packet transmitted through the UL transmission as further taught by Wang.  One would have been motivated to do so in order to allocate appropriate transmit power to the prioritized transmission when transmission occurs on a shared carrier, thereby improving transmission quality which increases a user’s quality of experience.  (Wang ¶¶ [0004], [0258])

	Regarding claim 32, Yi does not teach wherein the priority related to the packet which is transmitted through the UL transmission is changed periodically.
	In analogous art, Wang teaches wherein the priority related to the packet which is transmitted through the UL transmission is changed periodically (¶¶ [0327] – [0331] disclose four different configurations regarding priority related to packets transmitted through the  UL transmission. It would be readily apparent to one of ordinary skilled in the art the that network could periodically change priority configuration in order to change the priority of PUCCH CSI, for example, depending on network conditions.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yi and Wang in order for the base station to periodically change the priority related to the packet transmitted through the UL transmission as further taught by Wang.  One would have been motivated to do so in order to enable the network to flexibly change priority of uplink transmissions depending on network conditions and allocate transmit power accordingly.  (Wang ¶ [0258])

	Regarding claim 33, Yi does not teach wherein a priority related to the UL transmission is received from a base station.
	In analogous art, Wang teaches wherein a priority related to the UL transmission is received from a base station (¶ [0326] . . . the network device may indicate a priority of one type of feedback information, and the priorities of the uplink signal . . . are determined based on the priority of the feedback information that is indicated by the network device). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yi in order for the base station to provide the priority related to the UL transmission as taught by Wang.  One would have been motivated to do so in order to allocate appropriate transmit power to the prioritized transmission when transmission occurs on a shared carrier, thereby improving transmission quality which increases a user’s quality of experience.  (Wang ¶¶ [0004], [0258])

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Yi, in view of Wang, and further in view of Li et al. (WO2020/135273 A1, hereinafter “Li”).
	Regarding claim 31, the combination of Yi and Wang does not teach wherein the priority related to the packet which is transmitted through the UL transmission is 'high'.
	In analogous art, Li teaches wherein the priority related to the packet which is transmitted through the UL transmission is 'high' (page 4/31, 3rd paragraph, of the English translation of Li).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yi and Wang in order to implement the teaching of Li.  One would have been motivated to do so in order to meet transmission requirements of uplink transmission to the greatest extent, reduce interference, and improve signal transmission performance.  (page 4/31, 3rd paragraph, of the English translation of Li).
		 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413